Citation Nr: 1626508	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records not contained in VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal. 

The Board notes that new evidence has been received by the RO since the issue was last reviewed in the August 2013 Statement of the Case.  However, in May 2016, the Veteran, through his representative, waived initial AOJ consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for hypertension.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded a June 2006 examination, and his blood pressure was taken as part of other subsequent examinations, including January and July 2010 examinations.  The Board finds that the VA examination reports, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating hypertension.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hypertension since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's 10 percent rating has been assigned effective April 20, 2006, the date he submitted a service connection claim for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that code, a 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more. 

A June 2006 VA examination was conducted.  Three blood pressure readings resulted in 150/100.  In a January 2010 VA heart examination, his blood pressure reading was 218/113.  In a July 2010 VA diabetes examination, the Veteran's blood pressure readings were 170/100, 176/98, and 177/100.  In a July 2010 VA genitourinary examination, the Veteran's blood pressure was 162/85.  The Veteran also submitted a report of medical examination with an illegible date, although in a May 2016 appellate brief, the Veteran's representative asserts it is a January 2015 document.  A review of the claims file shows that this document is a duplicate of a December 1989 examination report.  As this examination clearly precedes the relevant appeal period, it is not relevant to the present appeal.  

Next, a review of VA treatment records shows that the Veteran's blood pressure was 169/96 in April 2006, 141/82 in July 2006, 170/99 in October 2006, 162/96 in February 2007, 151/82 in May 2007, 140/87 in August 2007, 123/79 in November 2007, 146/91 in February 2008, 148/86 in June 2008, 148/87 in October 2008, 153/92 in January 2009, 134/81 in February 2009, 158/93 in May 2009, 140/98 in August 2009, 170/105 in February 2010, 177/99 and 176/96 later in February 2010, 160/90 in May 2010, 171/95 in August 2010, 175/100 and 180/98 in September 2010, 150/95 in December 2010, 160/90 in April 2011, 139/83 in July 2011, 190/99 in November 2011, 150/90 in March 2012, and 180/100 in July 2012.    

The Board has conducted a thorough review of the record, and finds that the Veteran has not had diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more.  In making this finding, the Board is cognizant of the January 2010 heart examination in which the Veteran's blood pressure reading was 218/113.  At this time, his diastolic pressure was greater than 110, and his systolic pressure was greater than 200.  However, no other readings surpass the 20 percent threshold, and the blood pressure readings surrounding the January 2010 readings are below these limits.  Based on one incident, it cannot be said that the Veteran's diastolic pressure was predominantly 110 or more or that systolic pressure was predominantly 200 or more.  Accordingly, an increased evaluation is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The rating criteria for hypertension under Diagnostic Code 7101 specifically contemplate varying levels of systolic and diastolic pressure.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

The preponderance of the evidence is therefore against a finding that the Veteran's hypertension has met or approximated the criteria of any rating in excess of 10 percent.  As the preponderance of the evidence of record is against the claim; the benefit-of-the-doubt doctrine does not apply; and the claim for a disability rating in excess of 10 percent for hypertension must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial disability rating in excess of 10 percent for hypertension is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


